Judgment affirmed, without costs. No opinion. Upon application of the intervenors, the dates set forth in section 18 of chapter 106 of the Laws of 1966, amending 1 section 314 of the Election Law, are altered to the extent that June 14,-1966 shall be the last date for all steps, required to be taken prior- to that' date,' for the primary of June 28, 1966, for the selection of candidates for 'the: November 1966 General Election. (Reynolds v. Sims, 377 U. S. 533, 585)
Gibson, P. J., Herlihy, Reynolds, Taylor and Staley, JJ., concur.